Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 11/15/2019 for Application No. 16/684,725.  Claims 1-4 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 11/15/2019 and 07/06/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Sakakibara et al. (US 5,094,652).
Regarding claim 1, Sakakibara discloses a vehicle power transmission device (see at least Figures 2 and 3, i.e., automatic transmission 12) comprising: 
an input shaft (60); 
an output shaft (73); 

a second power transmission path (Fig. 3, i.e., under reverse “R” range, hereinafter “PowerPath-R”) configured to transmit power between the input shaft (60) and the output shaft (73), wherein: 
the first power transmission path (PowerPath-D) includes a mode-switching clutch (i.e., one-way clutch F) configured to be switched between a one-way mode (Fig. 3; col. 4, liens 12-33, e.g., under engaged condition of one-way clutch F or at low speed side L of D range) and a free mode (Fig. 3; col. 4, lines 34-52, i.e., under disengaged condition of one-way clutch F or at high speed side H of D range), 
the one-way mode (e.g., under low speed “L” of D range) being a mode in which power acting in a forward rotation direction is transmitted while power acting in a reverse rotation direction is interrupted, and 
the free mode (i.e., under high speed side “H” of D range) being a mode in which power acting in the forward rotation direction and power acting in the reverse rotation direction are interrupted; and 
the second power transmission path (PowerPath-R) includes a control clutch (i.e., clutch C1) configured such that a torque capacity of the control clutch (Fig. 3, i.e., made up of at least clutch C2 and Brake B1/B2) is controllable (i.e., under engaged/disengaged condition of clutch C1 or B1/B2).  

Regarding claim 4, Sakakibara discloses the vehicle power transmission device according to claim 1, wherein: 
the first power transmission path (PowerPath-D) includes a gear mechanism (80) having a prescribed speed ratio (Fig. 3); 
the second power transmission path (PowerPath-R) includes a transmission (e.g., CVT 30); and 
the speed ratio between the input shaft (60) and the output shaft (73) in the first power transmission path (Fig. 3, i.e., a high “H” speed ratio under drive “D” operation) is set to a value larger than a maximum speed ratio set between the input shaft (60) and the output shaft (73) in the second power transmission path (Fig. 3, i.e., a reverse “R” speed ratio). 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a vehicle transmission device having the combination features and arrangement recited in claims 1 and 2, particularly “the mode-switching clutch is disposed to connect the input element and the output element; and the first power transmission path includes a brake configured to connect and disconnect the reaction force element and a non-rotating member” required by claim 2.
Claim 3 is allowable as being dependent upon an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abe et al. (US 2008/0099260 A1; US 7,740,093 B2) discloses a power plant with planetary gear train, see Figure 1;
Kim et al. (US 2016/0061305 A1) discloses a transmission system of hybrid electric vehicle, see Figure 1; and
Sakakibara et al. (US 5,024,638 A; US 4,909,776 A; US 4,864,889 A; US 4,946,424 A) discloses a belt driven continuously variable transmission, see Figures 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659